Supreme Court




       In the Matter of Joseph P. Fingliss.                  No. 2017-238-M.P.




                                              ORDER

       This matter is before the Court pursuant to a petition for reciprocal discipline filed by this

Court’s Disciplinary Counsel in accordance with Article III, Rule 14 of the Supreme Court Rules

of Disciplinary Procedure. The respondent, Joseph P. Fingliss, was admitted to the practice of

law in this state on June 12, 2002. The respondent was also admitted to the practice of law in the

Commonwealth of Massachusetts.

       On June 19, 2017, the Supreme Judicial Court of the Commonwealth of Massachusetts

entered an order of term suspension suspending the respondent from the practice of law in

Massachusetts for one year and one day. The effective date of that suspension order is July 9,

2017. A copy of that order was forwarded to Disciplinary Counsel on June 30, 2017.

       Rule 14, entitled “Reciprocal discipline,” provides in pertinent part:            “(a) Upon

notification from any source that a lawyer within the jurisdiction of the [Disciplinary] Board has

been disciplined in another jurisdiction, [Disciplinary] Counsel shall obtain a certified copy of

the disciplinary order and file it with the court.” On July 10, 2017, Disciplinary Counsel filed a

certified copy of the order of discipline with this Court along with his request that we impose

reciprocal discipline.

       On September 14, 2017, we entered an order directing the respondent to inform this

Court within thirty days of any claim he may have that the imposition of reciprocal discipline



                                                 1
would be unwarranted. Our order further notified the respondent that his failure to show cause

why identical discipline should not be imposed by this Court would result in the entry of an order

suspending him from the practice of law in this state. The respondent did not submit a reply to

our order.

       The facts giving rise to the respondent’s suspension from the practice of law in

Massachusetts are fully set forth in a stipulation agreed to by the respondent in proceedings

before the Massachusetts Board of Bar Overseers. The respondent acknowledged that he had

violated multiple rules of professional conduct in his representation of two clients. The relevant

facts are as follows.

       In the first case, the respondent represented a Massachusetts resident injured at work in

the state of Rhode Island. The client received benefits pursuant to Rhode Island’s Workers’

Compensation Act from his employer. He also had potential claims against other parties liable

for his injuries, and his wife also had potential claims of her own for loss of consortium.

       The respondent provided incompetent representation regarding both his client’s and his

client’s wife’s potential claims. He failed to make a claim for loss of consortium or even advise

the client’s wife she had a potential claim. He brought a civil action regarding the client’s third-

party claims in Massachusetts, which lacked jurisdiction to decide those claims.                 The

Massachusetts action was dismissed. The respondent belatedly sought to pursue those claims on

his client’s behalf in Rhode Island, but those claims were dismissed as time barred pursuant to

the applicable statute of limitations.

       Additionally, the respondent made material misrepresentations to his client regarding a

settlement offer provided by an insurance carrier. He also engaged in a conflict of interest by

requiring his client to release him from his own liability to the client as a condition of receiving a



                                                  2
settlement, without advising the client he should consult independent counsel prior to signing the

release.

       In the second matter, the respondent represented the former husband in a child-custody

dispute.   The ex-wife was represented by her own counsel.            During the course of the

representation the respondent made unfounded and deliberately false allegations regarding the

ex-wife. She and her attorney filed a complaint against the respondent regarding his conduct

with the Board of Bar Overseers. The respondent demanded that a withdrawal of the disciplinary

complaint be made as a condition of any settlement of the child custody matter. He further

threatened to pursue the false allegations against the ex-wife, sue her for defamation, and file a

legal malpractice claim against her attorney unless the disciplinary complaint was withdrawn.

       We believe that the admitted facts warrant the imposition of discipline in this state. The

respondent has not provided us with any claim why identical discipline should not be imposed.

Accordingly, the respondent, Joseph P. Fingliss, is hereby suspended from the practice of law in

this state for one year and one day, effective immediately.

       Justice Goldberg did not participate.



       Entered as an Order of this Court this 31st Day of October, 2017.



                                                     By Order,



                                                     _______________/s/__________________
                                                                  Clerk




                                                3
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        In the Matter of Joseph P. Fingliss
                                     No. 2017-238-M.P.
Case Number
                                     October 31, 2017
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.

Source of Appeal                     N/A- Court Order

Judicial Officer From Lower Court    N/A- Court Order

                                     For Petitioner:

                                     David D. Curtin, Esq.
Attorney(s) on Appeal                Chief Disciplinary Counsel

                                     For Respondent:

                                     Joseph P. Fingliss, Pro Se




SU-CMS-02B (revised November 2016)